                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-00744 FMO (PLAx)                                Date     January 28, 2020
 Title           Samar Azawi v. Department of Veterans Affairs



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

         Pursuant to the Court’s Order of May 14, 2019, the parties were required to complete a
settlement conference before the assigned magistrate judge no later than September 16, 2019.
(See Dkt. 27, Court’s Order of May 14, 2019, at 15). If the case settled, the parties were required
to file a Notice of Settlement no later than 24 hours after settlement. (See id.). Otherwise, the
parties were required to file a Status Report Re: Settlement no later than 48 hours after the
settlement conference was complete. (See id.). The Court’s Order of September 11, 2019,
granted an extension to January 13, 2020 for the settlement conference before the magistrate
judge.

       As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than February 4, 2020, the parties shall show cause in writing why sanctions should not be
imposed for failure to comply with the Court’s Orders of May 14, 2019 and September 11, 2019.
Failure to submit a response to this Order by the deadline set forth above may result in the
imposition of sanctions and/or dismissal of this action for lack of prosecution. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962);
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).


                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
